Per Curiam.
Plaintiff as city marshal sued for conversion on property in his custody and possession by virtue of a levy made pursuant to a warrant of attachment. It is well settled that a sheriff may maintain an action of conversion with respect to property in his possession as a result of a lawful levy. (Dickinson v. Oliver, 112 App. Div. 806; Ansonia, etc., v. Babbitt, 74 N. Y. 395.) Sections 45, 47 and 151 of the Municipal Court Code would appear to place city marshals on a parity with sheriffs in that regard. Moreover, no reason suggests itself for differentiation between a marshal and a sheriff in a situation of this character.
Judgment reversed and a new trial ordered, with thirty dollars costs to appellant to abide the event.
All concur; present, Delehanty, Lydon and Levy, JJ.